Citation Nr: 1123042	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether vacature of the Board of Veterans' Appeals (Board) remand issued on February 11, 2011, pertaining to entitlement to service connection for fibromyalgia, is warranted.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1998. 

This issue came to the Board of Veterans' Appeals (Board) initially on appeal of a March 2003 rating decision, in which the RO, in pertinent part, denied entitlement to service connection for fibromyalgia.  The Veteran perfected an appeal of that denial.

The Veteran testified at an April 2007 videoconference hearing before a Veterans Law Judge (VLJ), who is no longer employed by the Board; a copy of the transcript is in the record.  In response to an April 2008 Board letter, the Veteran indicated that she did not want a new videoconference hearing.

In June 2007, the former VLJ remanded the issue on appeal back for additional development to the RO, via the Appeals Management Center (AMC), in Washington, DC.  

In a September 2008 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for fibromyalgia.  The Veteran perfected a timely appeal of the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, the Court entered judgment consistent with an August 2010 single-judge Memorandum Decision, which vacated the Board's September 2008 decision with regard to the issue of service connection for fibromyalgia and remanded the case to the Board for action consistent with the Memorandum Decision.

On February 11, 2011, the Board remanded the case for additional development consistent with the Memorandum Decision.

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on her part, is required.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time on the request of the appellant, or his/her representative, or on the Board's own motion when there has been a denial of due process.  See 38 C.F.R. § 20.904 (2010).  In order to ensure due process, the Board has decided to vacate the February 2011 remand.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010). 


ORDER

The Board's February 11, 2011 remand, pertaining to entitlement to service connection for fibromyalgia, is vacated.


REMAND

In the Memorandum Decision, the Court instructed the Board to address the Veteran's allegations of bias on the part of the August 2007 VA examiner.  While not conceding bias by the examiner, the Court has squarely put the issue of bias before the Board and to address that issue, the Board has decided that the best method for doing so is to order another examination by a different examiner to take a fresh look at the case without consideration of the prior examination report so as to prevent the new examiner from being influenced by the prior report.  To this end, the 2007 examination report has been placed in a sealed envelope, with an instructive memorandum placed on top of it, and the 2007 examination report contained therein will not be used in the adjudication of the appealed issue of entitlement to service connection for fibromyalgia.  Moreover, the Board will instruct that the new examination be scheduled at the Gainesville, Florida VA Medical Center (VAMC) as requested by the Veteran in a March 2011 VA Form 21-4138.

As the June 2007 Board decision and remand noted, the Veteran is service connected for lumbosacral strain, carpal tunnel syndrome of the right wrist, de Quervain's disease of the left wrist, and bilateral chondromalacia patella.

The Veteran contends that she has suffered from chronic pain since an in-service injury sustained in May 1992 and that her chronic pain was not diagnosed as fibromyalgia until 2001.  The service treatment records support her contention that she had an onset of pain in 1992 and continuing complaints of pain for the remainder of her military service.  Also, the post-service medical records show continuity of symptomatology of chronic pain, especially low back pain.  A January 2000 private consult evaluation indicates an impression of right cervical radiculopathy and somatic dysfunction of the thoraco-lumbo-sacral spine, pelvis and lower extremity.  Notes pertaining to VA treatment reflect that the Veteran's low back pain could be related to her fibromyalgia, thereby supporting her  contention that the low back pain (for which she is currently service connected and for which she sought treatment for in service) was an early manifestation of what has now been diagnosed as fibromyalgia.  In a March 2008 statement, one of the Veteran's VA physicians opined that it is as likely as not that her current rheumatologic diagnoses of fibromyalgia and myofascial pain are related to her military service.

Diagnostic Code 5025 provides that fibromyalgia is normally manifested by widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  Thus, a VA examination is necessary in order to determine the nature and etiology of the Veteran's fibromyalgia.

Prior to arranging for the Veteran to undergo a new VA examination, VA should obtain and associate with the claims file all outstanding VA medical records.  In this regard, the Board notes that the Veteran receives most of her treatment through the Pensacola VA outpatient clinic, which is part of the VA Gulf Coast Veterans Health Care System associated with the Biloxi, Mississippi VAMC.  Currently, VA medical records associated with the file are dated from December 31, 1997 to February 9, 2000, from December 18, 2000 to February 15, 2007, and from April 27, 2009 to August 11, 2009.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the VA Gulf Coast Health Care System associated with the Biloxi VAMC, to include any from the Pensacola VA outpatient clinic, dated between February 9, 2000 to December 18, 2000, between February 15, 2007 and April 27, 2009, and since August 11, 2009.  All records/responses received should be associated with the claims file.

2.  After completion of development requested in paragraph 1 above, schedule the Veteran for a new VA examination at the Gainesville VAMC, by an examiner with appropriate expertise who has not yet examined the Veteran, to determine the nature and etiology of the Veteran's fibromyalgia.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner in connection with the study in this case), and all clinical findings should be reported in detail.  

The examiner is asked to address the following questions:

Based on evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran currently has fibromyalgia or has had it at any time since September 18, 2001?  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's fibromyalgia had its onset during her period of active duty, or is otherwise related to her period of active duty, based on the complaints of pain and/ or other symptoms noted in service?  

Also, the examiner is asked to discuss whether the Veteran's fibromyalgia is a separate and distinct disability from her already service-connected dysthymic disorder (claimed as depression), migraine headaches, lumbosacral strain with disc bulge at L3-L5, residuals of right lobe thyroidectomy, carpal tunnel syndrome of the right wrist, de Quervain's disease of the left wrist, and chondromalacia patella of both knees.  In making this assessment, the examiner should discuss the January 5, 2000, private consultation evaluation and the medical opinion prepared by the VA physician in March 2008.  

The rationale for any opinions expressed should be fully explained with complete written discussion of the pertinent record evidence (lay and medical) contained in the claims file and/or sound medical principles which were relied upon in the study of this case.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

3.  If the Veteran fails to report to the scheduled examination, then obtain and associate with the claims file a copy(ies) of any and all notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for fibromyalgia.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


